DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-18 are rejected under 35 U.S.C. 103 as being unpatentable over Jang et al. ‘686 (PGPub US 2020/0144686 A1) in view of Jang et al. ‘071 (PGPub US 20160248071 A1).
	Regarding applicants’ claim 1, Jang et al. ‘686 disclose a secondary battery including a structure to block laser beam for welding, the secondary battery comprising a negative electrode tab (#212) and a battery case having a protective coating connected by laser welding (paragraph 0025, 0026, 0053, 0075, 0078, and figure 1).  The protective coating may be gold, silver, copper or an alloy thereof (Jang et al. ‘686 paragraph 0054).
	With regards to applicants’ claimed requirement that the first component and the second component are molded separately and connected by welding, the negative electrode tab (#212) is a separate component from the battery case (#205), where the negative electrode tab and battery case are connected by laser welding (paragraph 0026 and figure 1).  The term ‘molding’ in the claims, in its broadest reasonable sense, is understood to be synonymous with shaping, and therefore the components of Jang et al. are found to be ‘molded separately’ as required by the present claims.
et al. ‘686 does not appear to explicitly disclose the negative electrode tab to have a coating with a lower reflectivity than that of its’ upper surface, but does disclose that the electrode tab may be formed of copper or nickel (paragraph 0025).  Jang et al. ‘071 disclose that anode tabs made form copper have a lower resistance than nickel but are difficult to secure by welding to an electrode foil or a battery case (paragraph 0010) and that copper is not easily attached to the battery case by welding (paragraph 0029). Jang et al.’071 disclose a layer deposited on the anode tab which is made of Cu-Ni alloy exhibiting high adhesive strength based on welding (paragraph 0051). One of ordinary skill in the art before the effective filing date of the invention world have found it obvious to use a Cu-Ni coating together with a copper material as the negative electrode of Jang et al. ‘686 where copper is disclosed as a suitable material and been demonstrated in the art to provide lower resistance than nickel, and where a Cu-Ni layer provides high adhesive strength for welding, particularly where copper has been demonstrated to be not easily attached to a battery case.
	Where a Cu-Ni coated copper material is used as the negative electrode tab the coting (Cu-Ni alloy) would have a lower reflectivity than the upper surface of the negative electrode tab of copper  By including a metal which is more absorptive than copper in the coating layer (Jang et al. ‘686,  figure 5). The coating layer is more absorptive (less reflective) then the underlying electrode tab which does not contain the more absorptive nickel alloying element.
	Claims 2-4 are directed to the process by which the coating layer is applied, and therefore define the claimed connective assembly by the process by which it is made. Even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself.  The patentability of a product does not depend on its method of production.  If the product-by-process claim is the same as or obvious from a product 
	In the present case whether applied by ink-jet, printing, coating, or another coating process the result is a coating layer on the surface of a component.  Jang et al. ‘071 disclose the  use of a Cu-Ni layer to provide high adhesive strength for welding (paragraph 0051). Both the prior art and the claimed processes result in a layer on the surface of a component, and therefore the prior art structure is found to satisfy the requirements imposed by the claimed processes.  
Regarding applicants claim 5, the amount of optical absorption depends on the wavelength of light.  Given that the coating is formed form a Cu-Ni alloy at least some amount of light, at some wavelength, must be absorbed.  Therefore absent a standard by which to judge the degree of absorption, the Cu-Ni coating is sufficiently absorptive to be an optically absorptive material. 
Regarding applicants’ claims 6 and 7, Jang et al. ‘686 as modified above with respect to claim 1 includes an electrode tab of copper materials and a battery case having a protective coating of gold, silver, copper and alloys thereof.  One of ordinary skill in the art before the effective filing date of the invention would have found it obvious to select for those materials disclosed by Jang et al. ‘686 for the protective layer, including copper.  Where the battery case has a copper protective layer it is a second component made of a copper material which is connected to a first component (the negative electrode tab, figure 2).
Regarding applicants’ claim 8, Jang et al. ‘686 is directed to a secondary battery and the negative electrode tab and battery case are components within the secondary battery (figure 2).
Regarding applicants claim 9, Jang et al. ‘686 do not appear to disclose the configuration of the negative electrode tab, however Jang et al. ‘071 disclose a tab in the form of a strip shaped member 2-8mm in width, 10-90mm in length and 0.05 to 0.5mm in thickness (paragraph 0027).  One of ordinary skill in the art before the effective filing date of the invention would have found it obvious to form the negative electrode tab as a strip as taught by Jang et al. ‘071, where such a configuration has been demonstrated in the art of secondary batteries as suitable configuration for an anode tab and connection to the battery case.  Where the negative electrode is formed from copper as discussed above, and configured as a strip, the component has a configuration as a flat cable and being of copper, has a copper core.
Regarding applicants claims 10 and 11, Jang et al. ‘686 disclose the use of laser welding but do not appear to explicitly disclose the configuration of the weld, however the discovery of a suitable configuration for the weld is within the ordinary level of skill in the art and routine experimentation.  One of ordinary skill in the art would have found it obvious to configure the weld based on the shape of the articles being connected and further would have found it obvious to try different weld configurations to determine those configurations which effectively secure the components to one another( e.g. a single spot, multiple spots, a continuous weld, eetc…). Applicants’ specification has been reviewed with respect to the weld configuration and no evidence was found such that one of ordinary skill in the art would have concluded that the claimed configurations result in connections which exhibits unexpected results. 
Regarding applicants’ claims 12 and 13, depending on the wavelength of light, copper may have a reflectance below 83% (Jang et al. ‘686 figure 5).
Regarding applicants’ claim 14, ‘ink’ is a broad term and is a product by process requirement.  Whether the coating is derived from a composition considered an ink, or by other means the resulting coating is a coating having a reflectance lower than that of the surface of the component on which it is deposited.  Whether derived from an ‘ink’ of another material the resulting structure is a coating on a component, a structure which is satisfied by the deposition of a Cu-Ni layer on a copper negative electrode.
Regarding applicants claim 15, the uniformity of the coating prior to welding does not necessarily require the claimed welding connection to have a specific degree of uniformity.  Given that the claims are directed to the welded structure which is not required to be uniform, the Cu-Ni coating as discussed above has sufficient uniformity to satisfy the presently claimed requirement.  
Regarding applicants claims 16 and 17, the continuity of the coating prior to welding does not necessarily require a particular degree of uniformity after having been welded.  Given that the claims are directed to a connection (after welding) the configuration of a Cu-Ni coating is sufficient to meet the presently claimed requirement.  Further neither Jang et al. ‘686 nor Jang et al. ‘071 disclose or suggest the use of an intermittent or discontinuous coating.  
Regarding applicants claim 18, Jang et al. ‘686 disclose laser welding.  One of ordinary skill in the art would expect substantially identical materials treated in a substantially identical manner to have substantially identical structures. Given that both applicants and Jang et al. ‘686 as modified above disclose the connection of copper materials having copper coatings by use of laser 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ADAM C KRUPICKA whose telephone number is (571)270-7086. The examiner can normally be reached Monday-Friday 8-5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Humera Sheikh can be reached on (571)272-0604. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Adam Krupicka/Primary Examiner, Art Unit 1784